201 F.2d 889
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SHEET METAL WORKERS INTERNATIONAL ASSOCIATION, LOCAL UNION NO. 36.
No. 14760.
United States Court of Appeals Eighth Circuit.
January 13, 1953.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate General Counsel, National Labor Relations Board and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
William L. Clinton, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.